DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum system and aeration connection must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 recites “detect of the” which should be --detect the--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and 5, it is unclear what is meant by “an aeration connection” because an aeration connection is not labeled in the drawings or described in detail in the specification, and it is unclear as to how the aeration connection can be both separate parts and the same. For examination purposes it will be interpreted that the aeration connection is the same as the air line as seen in the drawings.
Claim 5 recites the limitation "aeration connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 5 will be interpreted to say --an aeration connection--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birk (WO 0051417).
Regarding claim 1, Birk discloses a milking robot system for milking of a dairy animal with teats (Page 4, lines 1-3), comprising: 
milking cups (Page 1, lines 8-11),
a robot arm 18 (Figure 1) for attaching the milking cups to the teats (Page 4, lines 13-17),
a teat detector 20/22 (Figure 1) configured to detect the position of the teats (Page 4, lines 23-27; Page 3, lines 11-13), and
a compressed air system 34 (Figure 1) for providing dry compressed air to at least part of the milking robot system (Page 5 line 29- Page 6 line 4),
wherein the teat detector comprises a teat detector housing 4 (Figure 1) containing an optical sensor 22 (Figure 1),
wherein the compressed air system is operatively connectable with an inside of the housing via an air line 32 in order to at least partly replace air which is present in the teat detector housing by an amount of dry air from the compressed air system (Page 5 line 29- Page 6 line 4).
Regarding claim 5, Birk discloses the milking robot system as claimed in claim 1 as stated above, wherein the air line and [an] aeration connection (See Annotated Figure 1 below, Reference A) (See 112 Rejection above) are one and the same. The aeration connection as seen in annotated figure 1 below is also where the air line 32 enters air into the teat detector housing 4 (Page 5 line 29- Page 6 line 4).

    PNG
    media_image1.png
    475
    683
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (WO 0051417) as applied to claim 1 above, and further in view of Liao et al. (US 6,405,632).
Regarding claim 7, Birk discloses the milking robot system as claimed in claim 1 as stated above, wherein the compressed air system is directly connected to the inside of the teat detector housing via a compressed air line in order to blow compressed air into the teat detector housing by means of the compressed air line (Page 5 line 29- Page 6 line 4).
Birk fails to disclose wherein the compressed air line comprises at least one of a superatmospheric pressure valve, which opens at a predetermined pressure difference or at a predetermined air pressure in the teat detector housing, or a membrane of watertight material which is permeable to water vapor.
	Liao et al. teaches, in the analogous art of milking systems, an air line 33 (Figure 2) that comprises a superatmospheric pressure valve 36, which opens at a predetermined pressure difference (Column 4, lines 45-50; Claim 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air line as disclosed by Birk with the pressure valve as taught by Liao et al. in order to keep the pressure in the housing the same as the outside (Column 1, lines 33-34).
Regarding claim 9, Birk and Liao et al. teach the milking robot system as claimed in claim 1 as stated above.  
Birk fails to disclose wherein the compressed air system is furthermore configured to perform at least one functional task in the milking robot system which differs from replacing air in the teat detector housing.
	Liao et al. teaches, in the analogous art of milking systems a compressed air system 16 (Figure 2) configured to perform the functional task of operating a pneumatic actuator 3c (Figure 5) for moving a robot arm (Column 5, lines 28-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air line as disclosed by Birk with the pneumatic actuator as taught by Liao et al. in order to operate the robot arm in a controllable manner (Column 2, lines 51-53).
Regarding claim 10, Birk and Liao et al. teach the milking robot system as claimed in claim 9 as stated above. Liao et al. teaches the robot arm 38 (Figure 5) that comprises at least one pneumatic actuator 3c (Figure 5) for moving the robot arm (Column 5 lines 28-42), which pneumatic actuator is operatively connected to a compressed air system 16 (Figure 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Birk (WO 0051417) as applied to claim 1 above, and further in view of Ohman et al. (WO 2014/055003).
Regarding claim 8, Birk discloses the milking robot system as claimed in claim 1 as stated above. 
Birk fails to disclose wherein the teat detector comprises a feed connection containing an electrical connection for the optical sensor, which feed connection comprises said air line.
Ohman et al. teaches, in the analogous art of milking arrangements, teaches a feed connection containing an electrical connection and an air line (Page 5, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air line as disclosed by Birk with the feed connection as taught by Ohman et al. in order to reduce energy demands (Page 5, lines 8-10).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (WO 0051417) as applied to claim 1 above, and further in view of Van Den Berg (US 2005/0056224).
Regarding claim 9, Birk and Liao et al. teach the milking robot system as claimed in claim 1 as stated above.  
Birk fails to disclose wherein the compressed air system is furthermore configured to perform at least one functional task in the milking robot system which differs from replacing air in the teat detector housing.
	Van Den Berg teaches, in the analogous art of milking systems, a compressed air system configured to perform the functional task of milking an animal by providing compressed air to the teat space for stimulating the teat during milking (Paragraph [0032] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed air system as disclosed by Birk with the compressed air system as taught by Van Den Berg in order to provide a vacuum to milk the animal (Paragraph [0034]).
Regarding Claim 12, Birk and Van Den Berg teach the milking robot system as claimed in claim 9 as stated above, wherein the milking robot system comprises a teat cup 2 (Figure 1; Van Den Berg) for cleaning (Paragraph [0023]; Van Den Berg) and/or stimulating a teat, with which teat cup the compressed air system can be brought into flow communication (Paragraph [0032] and [0034]; Van Den Berg).  

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (WO 0051417) as applied to claim 1 above, and further in view of Holmertz (US 2016/0113228).
Regarding claim 9, Birk and Liao et al. teach the milking robot system as claimed in claim 1 as stated above.  
Birk fails to disclose wherein the compressed air system is furthermore configured to perform at least one functional task in the milking robot system which differs from replacing air in the teat detector housing.
	Holmertz teaches, in the analogous art of milking systems, a compressed air system 90 (Figure 1) configured to perform the functional task of blowing compressed air over a teat detector housing 41 (Figure 2) with a blow-off opening 120 (Figures 3 and 4; Paragraph [0036], lines 28-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed air system as disclosed by Birk with the blow-off opening as taught by Holmertz, in order to clean the outside window of the detector housing.
Regarding claim 11, Birk and Holmertz teach the milking robot system as claimed in claim 9 as stated above, wherein the compressed air system comprises a blow-off opening 120 (Figures 2 and 4; Holmertz) for blowing compressed air over the teat detector housing in a targeted manner (Paragraph [0036], lines 28-32; Holmertz).  
Regarding Claim 13, Birk discloses the milking robot system as claimed in claim 1 as stated above.
Birk fails to disclose the milking robot system furthermore comprising a control unit which is operatively connected to the teat detector and the compressed air system, wherein the control unit is configured to operate the compressed air system in order to provide compressed air if it is found that the teat detector is unable to detect a position of the teats.  
Holmertz teaches, in the analogous art of milking systems a control unit 20 (Figure 1) configured to operate a compressed air system in order to provide compressed air if it is found that the teat detector is unable to detect a position of the teats (Paragraph [0033], lines 1-2 and 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed air system as disclosed by Birk with the control system as taught by Holmertz in order to control when the air system operates (Paragraph [0033], lines 10-12).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Birk (WO 0051417) in view of Ohman et al. (WO 2014/055003) as applied to claim 8 above, and further in view of Holmertz (US 2016/0113228).
Regarding claim 17, Birk and Ohman et al. teach the milking robot system as claimed in claim 8 as stated above. Birk clearly discloses a hollow tube 32 (Figure 1) in order to allow air into the teat detector housing that can be interpreted as a hollow pipe; however if the applicant disagrees that the air tube is equivalent to an at least partly hollow air pipe, Holmertz teaches, in the analogous art of milking systems an air line 150 (Figure 2) in the form of an at least partly hollow pipe (Paragraph [0036], lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air line as disclosed by Birk with the air line as taught by Holmertz in order to provide more stability to the air line, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2-4, 6, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter because the prior art of record fails to teach or suggest either alone or in combination a venturi connected to an air line configured to suck out at least some of the air which is contained in the teat detector housing.
Claims 3-4, 6, 14-16 contain allowable subject matter based on their dependency of claim 2.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-4, 6, 14-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642